       Case 1:20-cv-00659-LJV-LGF Document 29 Filed 09/08/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT FOR
                         WESTERN DISTRICT OF NEW YORK


 SALVATORE’S ITALIAN GARDENS INC.,
 GARDEN PLACE, INC. and THE
 DELAVAN HOTEL, LLC

                              Plaintiffs,                 Case No.: 1:20-cv-00659-LJV
        vs.

 HARTFORD FIRE INSURANCE
 COMPANY

                              Defendant.

          PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF MOTION TO STAY

       Plaintiffs Salvatore’s Italian Gardens Inc., Garden Place, Inc. and The Delavan Hotel, LLC

(“Plaintiffs”) respectfully reply to the Opposition filed by Defendant Hartford Fire Insurance

Company (“Hartford”) to stay deadlines in this matter pending a decision by the Joint Panel on

Multi-District Litigation (“JPML”).

I.     HARTFORD IS RESPONDING TO AN ORDER TO SHOW CAUSE FROM THE
       PANEL AS TO WHY AN MDL SHOULD NOT BE CREATED

       The JPML issued an Order to Show Cause upon Hartford as to why an MDL should not be

formed, specifically selecting Hartford and certain other insurance carriers to show cause out of

the laundry list of insurer carriers who were initially grouped together as related cases under

proposed MDL 2942. The selection of Hartford and the other carriers for responding to an Order

to Show Cause as to why an insurance carrier-specific MDL should not be created shows the

Panel’s apparent likelihood that it will establish MDLs for certain of the insurance carriers,

including Hartford. Hartford cites to caselaw that addresses stays while motions to transfer are

pending but does not address Orders to Show Cause from the Panel. The difference is not just

semantics, because Orders to Show Cause by their very nature shift the burden on the parties to
       Case 1:20-cv-00659-LJV-LGF Document 29 Filed 09/08/20 Page 2 of 5




express why an MDL should not be formed and are indicative of a much higher likelihood of

transfer. See Ex. A to Motion to Stay, at p. 4. (finding “the arguments for insurer-specific MDLs

are more persuasive”).

               Such an MDL would be limited to a single insurer or group of related
               insurers and thus would not entail the managerial problems of an
               industry-wide MDL involving more than a hundred insurers. The
               actions are more likely to involve insurance policies utilizing the
               same language, endorsements, and exclusions. Thus, there is a
               significant possibility that the actions will share common discovery
               and pretrial motion practice. Moreover, centralization of these
               actions could eliminate inconsistent pretrial rulings with respect to
               the overlapping nationwide class claims that most of the insurers
               face. An insurer-specific MDL therefore could achieve the
               convenience and efficiency benefits envisioned by Section 1407.

Id. at 3-4. Indeed, the convenience and efficiencies contemplated by Section 1407 can be obtained

in a Hartford-specific MDL.

II.    The Need for Coordination of Responses to the Many Motions to Dismiss that
       Hartford is Filing Nationwide Justifies a Short Stay

       Hartford is the target of many dozens of similar business interruption coverage cases

throughout the country. It has filed dozens of Motions to Dismiss like the one filed in this case

and in many others has chosen instead to simply file an Answer. See, i.e., Roundin3rd Sports Bar

LLC v. The Hartford et al., No. 2:2—cv-05159-SVW-PLA (C.D. Cal) (filing an Answer).

Internally, Hartford clearly has developed a coordinated strategy for how to defend these lawsuits.

It is picking and choosing in which cases to file Motions to Dismiss and in which cases to file an

Answer. In essence, it is forum shopping. But when forum shopping involves the same type of

claims against the same defendant involving the same type of insurance policy, the risk that forum

shopping presents is that inconsistent decisions can result. Because the cases against Hartford have

been filed all over the country by many different counsel for policyholders, coordination as it

relates to Plaintiffs’ strategy for opposing the Motions to Dismiss is much more complicated.


                                               -2-
       Case 1:20-cv-00659-LJV-LGF Document 29 Filed 09/08/20 Page 3 of 5




       There are numerous factual issues that are common to all the actions against Hartford,

including application of materially identical policy language, endorsements, and exclusions to

claims; materially identical government shutdown orders; and materially identical claims.

Hartford’s Answers and Affirmative Defenses to Complaints and Rule 12 arguments are materially

the same in most cases and rely upon issues such as whether COVID-19 causes “physical damage

or loss to property” as that phase is used in the Hartford policies and whether COVID-19 was

present on the insured property or on property sufficiently connected by proximity or in other ways

to the insured property such that coverage is triggered.

       These issues of fact require exploration and coordination on a nationwide level. Unlike a

typical insurance coverage case, the cause of the damage here is a virus that cannot be seen or

otherwise detected through normal means. Thus, the question of its presence cannot be resolved

through testimony from typical fact witnesses such as the individual plaintiffs and discovery about

their individual experiences. Rather, the presence of the virus and the risk thereof will likely be

established through epidemiological modeling, which would be most efficiently and cost-

effectively done in a coordinated fashion.

       Accordingly, Hartford’s position that “a stay would serve no useful purpose here” is

incorrect. The short stay requested until the Panel rules, which should be shortly after the

September 24 hearing, will facilitate a level playing field. Currently, Hartford can self-coordinate

since it is one party involved in all the lawsuits. But on the Plaintiffs’ side, it is the existence of

an MDL that facilitates coordination by having a leadership group. Absent a stay to permit the

MDL Panel to consider and rule on the pending Order to Show Cause, Plaintiffs are forced to

litigate in a less than coordinated fashion. The strategies being employed to oppose Hartford’s

coordinated strategy will themselves not be coordinated based on the various policyholders’



                                                 -3-
       Case 1:20-cv-00659-LJV-LGF Document 29 Filed 09/08/20 Page 4 of 5




counsel responding to them. This would result in significant prejudice to policyholders, whose

cases will most likely be coordinated in the MDL process, in addition to the obvious judicial

inefficiencies that will ultimately result. Given the procedural posture of this action and the related

cases currently awaiting a ruling before the JPML, conservation of the parties’ resources and

judicial efficiency dictate that all deadlines in this matter, including Plaintiffs’ obligation to

respond to Defendant’s Motion to Dismiss here, should be stayed pending the JPML’s ruling. See

North v. Merck & Co., No. 05-CV-6475L, 2005 WL 2921638, at *2 (W.D.N.Y. Nov. 4, 2005).

                               *      *       *         *     *       *

       Plaintiff respectfully requests this Court enter an order staying all proceedings in this

matter, including Defendant’s Motion to Dismiss, pending the JPML’s decision.



Dated: September 8, 2020                       Respectfully submitted,


                                               /s/ John E. Richmond
                                               John E. Richmond, Esq.
                                               RICHMOND VONA, LLC
                                               1659 Amherst St., Suite 100
                                               Buffalo, NY 14214
                                               Telephone: 716-500-5678
                                               Facsimile: 716-500-5679
                                               john@richmondvona.com

                                               Richard M. Golomb, Esq. (admitted pro hac vice)
                                               Kenneth J. Grunfeld, Esq. (admitted pro hac vice)
                                               GOLOMB & HONIK, P.C.
                                               1835 Market Street, Suite 2900
                                               Philadelphia, PA 19103
                                               Telephone: (215) 985-9177
                                               Facsimile: (215) 985-4169
                                               rgolomb@golombhonik.com
                                               kgrunfeld@golombhonik.com




                                                  -4-
Case 1:20-cv-00659-LJV-LGF Document 29 Filed 09/08/20 Page 5 of 5




                             Arnold Levin, Esq.
                             Frederick Longer, Esq.
                             Daniel Levin, Esq.
                             LEVIN SEDRAN & BERMAN, L.L.P.
                             510 Walnut Street, Suite 500
                             Philadelphia, PA 19106-3697
                             Telephone: (215) 592-1500
                             alevin@lfsblaw.com
                             flonger@lfsblaw.com
                             dlevin@lfsblaw.com

                             W. Daniel “Dee” Miles, III
                             Rachel N. Boyd
                             Paul W. Evans
                             BEASLEY, ALLEN, CROW, METHVIN,
                             PORTIS & MILES, P.C.
                             P.O. Box 4160
                             Montgomery, Alabama 36103
                             Tel: (334) 269-2343
                             Fax: (334) 954-7555
                             Dee.Miles@BeasleyAllen.com
                             Rachel.Boyd@BeasleyAllen.com
                             Paul.Evans@BeasleyAllen.com

                             Counsel for Plaintiffs




                              -5-
